Exhibit 12.2 Kimco Realty Corporation and Subsidiaries Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends For thethree months ended March 31, 2015 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 73,811,663 Add: Interest on indebtedness (excluding capitalized interest) 57,304,639 Amortization of debt related expenses ) Portion of rents representative of the interest factor 2,174,413 130,617,958 Distributed income from equity investees 93,560,397 Pretax earnings from continuing operations, as adjusted $ 224,178,355 Combined fixed charges and preferred stock dividends - Interest on indebtedness (including capitalized interest) $ 58,438,740 Preferred dividend factor 15,165,899 Amortization of debt related expenses ) Portion of rents representative of the interest factor 2,174,413 Combined fixed charges and preferred stock dividends $ 71,931,513 Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends 3.1
